Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.38 CNMV Spanish National Securities Commission Resolution of the Board of Directors of the CNMV regarding the public tender offer for Endesa The intentions stated by Acciona and Enel in their response to the requests for information made yesterday by this CNMV, together with their respective purchases of significant share packages of Endesa in recent months, would seemingly indicate that their intention is to acquire, through a series of acts, a stake in excess of 50% of the company. This intention, which would meet the definition set forth in Article 60 of the Securities Market Law, would be incompatible with what is established, in development of this legal principle, in Royal Decree 1197/1991, of July 26, concerning the system of public tender offers, because there is already a current public tender offer process for Endesa and E.ON is the only authorized offering party, and no new competing offers are admissible. Furthermore, the mere announcement that Acciona and Enel could launch, either jointly or separately, a public tender offer at price higher than that offered by E.ON in the event that E.ON did not attain 50% of the capital stock of Endesa, could impede the progress of E.ONs offer, which is the only public tender offer authorized and in compliance with the provisions of said Royal Decree. Therefore, the Board of the CNMV resolves that: 1. Since, in the Boards opinion, any bid for Endesa formulated by Enel or Acciona would in essence be contrary to the terms of Article 60 of the Securities Market Law, the CNMV would not authorize any public tender offer for Endesa by them, either individually or jointly, for the next 6 months commencing from the settlement date of the current E.ON offer. If E.ON decided to withdraw its current offer, however, the aforesaid limitation would become ineffective. 2. In view of the exceptional events that have taken place after February 2  the date established by the CNMV for the improvement of the price in sealed envelope  the CNMV would not be opposed to an improvement of the offer made by E.ON, if it makes such a request no later than Monday, March 26, for one sole and last occasion. If this were to happen, the acceptance period of the offer would be extended, for one last and non-extendable period, until April 3. Madrid, March 23, 2007
